DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 12-13, 15-17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeibol et al. (US 2013/0204231 A1).
With regard to claim 1, Zeibol discloses a method for delivering an antimicrobial composition from a medical tubing set to a medical device, the method comprising inserting A method for delivering an antimicrobial composition from a medical tubing set to a medical device, the method comprising:  5inserting a male connector (Fig. 4b, element 120) of a medical tubing set into a female connector (see Fig below) of an infusion device ([0115]); the male connector having a male tapered surface  ([0115], [0171], element 131) and the female connector having a female tapered surface (see Fig. above), such that the male tapered surface engages the female tapered surface to form a substantially fluid-tight seal ([0115]), the male connector having: i) a distal tip having a distal end face  (see Fig above labeled distal edge);  10ii) the distal tip having a recess surface proximal to the distal end face, wherein the recess surface is radially inward of a line of taper extending along, and distal of, the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector; and iii) a water-soluble antimicrobial composition positioned on the recess surface; wherein, upon insertion of the male connector into the female connector, the recess 15surface and the female tapered surface form a cavity and a fluid at least partially fills the cavity, and wherein at least a portion of the antimicrobial composition is dispersed within the fluid in the cavity ([0067], [0083], [0099], see Fig below)([0065], [0066], [0104]).

    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale

With regard to claim 2, Zeibol discloses further comprising a tapered surface distal edge proximal to the distal end face of the male connector (see Fig above).
With regard to claim 3, Zeibol discloses the tapered surface distal edge being at a distalmost end of the male tapered surface (see Fig above).
With regard to claim 4, Zeibol discloses wherein the tapered surface distal edge is proximal to at least part of the cavity formed between the female tapered surface and the recess surface (see Fig above). 
With regard to claim 5, Zeibol discloses wherein the tapered surface distal edge has an inner diameter (surface of the distal edge), the distal tip has an outer diameter (see outer surface of the distal tip), the inner diameter of the tapered surface distal edge is greater than the outer diameter of the distal tip (as shown in Fig. above). 
With regard to claim 7 and 8, Zeibol discloses wherein the antimicrobial composition comprises chlorhexidine ([0065]) precipitate on a portion of the female tapered surface ([0065]). 
With regard to claim 12, Zeibol discloses wherein the first taper angle being equal to a second taper angle of the recess surface relative to the central longitudinal axis (see Fig above). 
With regard to claim 13, Zeibol discloses further comprising a proximal trap (see space where the female tapered surface gets larger, towards element 131) creating a larger cavity space forming a proximal trap). 
With regard to claim 15, Zeibol discloses a device for delivering an antimicrobial composition into an infusion device, the device comprising: a male connector (Fig. 4b, element 120) having a male tapered surface (0171) element 151), the male connector having: i} 4 distal tip having a distal end located at the tip of element 133): if} the distal tip having a recess surface (see Fig above) proximal to the distal end, wherein the recess surface is radially inward of a line of taper extending along (see Fig below), ane distal of, the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector (see Fig below); and iii} a water-soluble antimicrobial composition positioned on the recess surface ([0163]).
With regard to claim 16, Zeibol discloses the male connector further comprising a tapered surface distal edge proximal to the distal end face of the male connector, the tapered surface distal edge being at the distalmost end of the male tapered surface (see Fig. above). 
With regard to claim 17, Zeibol disclose wherein the tapered surface distal edge is proximal to at least part of the recess surface (see Fig above). 
With regard to claim 20, Zeibol discloses further comprising a proximal trap (see space where the female tapered surface gets larger, towards element 131) creating a larger cavity space forming a proximal trap). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 11, 14, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeibol et al. (US 2013/0204231 A1) in view of Burkholz (US 2014/0228775 A1).
With regard to claim 6, Zeibol discloses the claimed invention except for a flow channel through the male connector. 
Burkholz teaches the male connector has a flow through channel (36) in fluid communication with the caineter.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048)).
With regard to claim 11, Zeibol discloses the claimed invention except for blades. 
Burkholz teaches a plurality of blades (Fig. 5, element 738) extend radially outward from the surface of the annular cavity of at least partially divide in annular cavity. Each of the blades would necessarily have a blade surface. Further Burknolz teaches the blades run parallel to the central longitudinal axis (Fig. 5, element 138). These blades of Burknolz could be added to the male portion of Zeibol of divide the recessed area. if added, because the microbial composition is placed within the recess, it would follow that in water-soluble antimicrobial composition would flow onto the blade surfaces as the solution would not discriminate which surfaces i would be located on.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057)).
With regard to claim 14, Zeibol discloses a method for delivering an antimicrobial composition from a medical tubing set to a medical device, the method comprising inserting A method for delivering an antimicrobial composition from a medical tubing set to a medical device, the method comprising:  5inserting a male connector (Fig. 4b, element 120) of a medical tubing set into a female connector (see Fig below) of an infusion device ([0115]); the male connector having a male tapered surface  ([0115], [0171], element 131) and the female connector having a female tapered surface (see Fig. above), such that the male tapered surface engages the female tapered surface to form a substantially fluid-tight seal ([0115]), the male connector having: i) a distal tip having a distal end face  (see Fig above labeled distal edge);  10ii) the distal tip having a recess surface proximal to the distal end face, wherein the recess surface is radially inward of a line of taper extending along, and distal of, the male tapered surface at a first taper angle relative to a central longitudinal axis of the male connector; and iii) a water-soluble antimicrobial composition positioned on the recess surface; wherein, upon insertion of the male connector into the female connector, the recess 15surface and the female tapered surface form a cavity and a fluid at least partially fills the cavity, and wherein at least a portion of the antimicrobial composition is dispersed within the fluid in the cavity ([0067], [0083], [0099], see Fig below)([0065], [0066], [0104]), wherein the distal end of the annular cavity is in fluid communication with a fluid lumen of the infusion device (182, 185), and the length of the annular cavity is at least twice the depth of the annular cavity (see Fig. below); and wherein a fluid at least partially fills the annular cavity ([0116]), and at least a portion of the antimicrobial composition is dispersed within the fluid in the annular cavity ([0116]).

    PNG
    media_image1.png
    322
    573
    media_image1.png
    Greyscale

However, Zeibol does not disclose a flow channel through the male connector. 
Burkholz teaches a similar connector having a male connector (30) and a female connector (40), the device being coated with antimicrobial ([0037]). The male connector has a flow through channel (36) in fluid communication with the catheter
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have a flow through channel as taught by Burkholz such that the cap male device of Zeibol can still provide anti-microbial functions while the device is in use and not only when the cap/male connector is connected ([0048)).
With regard to claim 18 and 19, Zeibol discloses the claimed invention except for blades. 
Burkholz teaches a plurality of blades (Fig. 5, element 738) extend radially outward from the surface info the annular cavity of at least partially divide in annular cavity. Each of the blades would necessarily have a blade surface. Further Burknolz teaches the blades run parallel to the central longitudinal axis (Fig. 5, element 138). These blades of Burknolz could be added to the male portion of Zeibol of divide the recessed area. if added, because the microbial composition is placed within the recess, it would follow that in water-soluble antimicrobial composition would flow onto the blade surfaces as the solution would not discriminate which surfaces i would be located on.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zeibol to have blades as taught by Burkholz for the purpose of creating a fluid seal at portions of the recessed surface ([0057)).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeibol et al. (US 2013/0204231 A1).
With regard to claim 9, Zeibol discloses a concentration of antimicrobial solution having larger volume over time of 48 hours but does not specifically disclose a concentration of at least 200 micrograms per milliliter. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the concentration of the antimicrobial as doing so would not alter the function of the device. 
With regard to claim 10, Zeibol discloses a cavity but does not define the specific volume within. 
However, it would be prima facie obvious for one of ordinary skill in the art to optimize the size of the cavity as doing so would not alter the function of the device. 
Double Patenting
Claim 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/447,671 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the present invention recite similar subject matter as claim 1 of Application No. 16/447,671 including a medical tubing set having a medical tube, a male connector, a female connector, the male connector having a distal end face and a recess, and a water-soluble antimicrobial composition positioned on the recess surface. Further, the dependent claims of the present invention recite similar structure as the claims of Application No. 16/447,671 as outlined below. 
Present Invention
Application No. 16/447,671
16
2
17
3
18
8
19
10
20
13/14


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783